Citation Nr: 0600661	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-36 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a perforated eardrum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from December 1965 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In a November 2002 rating action, the RO denied service 
connection for chloracne and determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for hearing loss, a perforated eardrum, and 
tinnitus.  

In August 2004, the Board denied service connection for 
chloracne and reopened the claims for service connection for 
hearing loss, a perforated eardrum, and tinnitus.  The Board 
remanded the issues of service connection for hearing loss, a 
perforated eardrum, and tinnitus.  

Service connection was granted for hearing loss and tinnitus 
in an August 2005 rating action.  The case has been returned 
for review by the Board.


FINDING OF FACT

The veteran does not have a current disability manifested by 
a perforated eardrum.


CONCLUSION OF LAW

A perforated eardrum was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for a perforated eardrum.   

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2002 and August 2004.  The content of the notice in August 
2004, in particular, fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claim.  The RO has contacted all of the 
private medical agencies listed by the appellant.  Further, 
the veteran has been provided VA examination.  

In September 2004, the veteran reported that he is receiving 
continuing treatment for his hearing problems at a VA 
facility.  The RO did not attempt to obtain these records.  
The veteran did not report that these records contain any 
relevant evidence that pertains to a perforated eardrum, 
therefore, the Board will not remand the case in order to 
obtain these records that show ongoing treatment for his 
service connected hearing disabilities. 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual Background

The service medical records show that in May 1968 the veteran 
complained of left ear otalgia.  He reported that he was in a 
mortar pit and failed to shield his ears during the firing of 
a round.  He reported that he was treated with Aerosporin.  
He stated that he had recurring pain with some bleeding from 
the ear canal.  On examination it was noted that the 
Eustachian tube was closed.  He was advised not to wash his 
ears.  He was given Actifed.  There was no further ear 
treatment for the remainder of service.  The December 1960 
report of the examination that was conducted prior to 
separation shows that the ear was considered clinically 
normal.   

Service connection was denied for hearing loss, a perforated 
eardrum and tinnitus in an August 1985 rating action.

The veteran filed his current claim in May 2002.

The record contains private medical records that date between 
1989 and 2000, which show treatment for various complaints 
including earaches and congestion.  There was no report of 
perforated tympanic membranes.  

The record also contains VA outpatient records that date 
between June 2000 and June 2001.  On examinations conducted 
in June and July 2000, the tympanic membranes were noted to 
be intact.  

A VA examination was conducted in June 2005.  The veteran 
reported his medical history.  On examination there was no 
tissue loss or deformity.  The tympanic membranes were 
normal.  There was no edema, scaling or discharge.  The 
external auditory canals were within normal limits.  The 
examiner commented there was no evidence of any middle ear 
infection or tympanic membrane perforation.     

Criteria and Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

While the service medical records show in-service complaints 
of ear pain there were no diagnoses regarding a perforated 
eardrum.  Further, the veteran has provided no medical 
evidence to show current diagnoses of the claimed disorders.  
Examination records dated as late as 2005 failed to document 
any diagnosis regarding a perforated eardrum.  

The only evidence of record that suggests the presence of the 
claimed disability is the veteran's statements.  The Board 
finds that his statements are not sufficient competent 
evidence of current disability.  He is a layman and thus does 
not have competence to give a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As such, the record does not contain medical evidence of 
current disability, that is, of an impairment in earning 
capacity as the result of the claimed injury or residuals 
thereof as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Without proof of a current disability, service 
connection is denied.


ORDER

Service connection for a perforated eardrum is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


